           Case 19-51105          Doc 3      Filed 06/12/19         Entered 06/12/19 14:46:45               Desc Main
                                                Document            Page 1 of 6
                                          UNITED STATES BANKRUPTCY COURT
                                         FOR THE MIDDLE DISTRICT OF GEORGIA


    DEBTOR                                              *        Chapter 13
                                                        *        Case No.          19-51105
                                                                                   _________________________
    ALISA JOHNSON
                                                                             if this is a modified plan, and list below the sections
                                                                     of the plan that have been changed.
      Original Plan




                                                   CHAPTER 13 PLAN
                                              MIDDLE DISTRICT OF GEORGIA
                                                (NOT OFFICIAL FORM 113)

    Part 1: Notices


    To Debtors:             This form sets out options that may be appropriate in some cases, but the presence of an
                            option on the form does not indicate that the option is appropriate in your circumstances.
                            Plans that do not comply with local rules and judicial rulings may not be confirmable.

                            In the following notice to creditors and statement regarding your income status, you must check
                            each box that applies.

    To Creditors:           Your rights may be affected by this plan. Your claim may be reduced, modified, or
                            eliminated.

                            You should read this plan carefully and discuss it with your attorney if you have one in this
                            bankruptcy case. If you do not have an attorney, you may wish to consult one.

                                                                                                                        your
                            attorney must file an objection to confirmation at least 7 days before the date set for the hearing on
                            confirmation unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
                            confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy
                            Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any
                            plan.


            The following matters may be of particular importance to you. Debtors must check one box on each line to
            state whether or not the plan includes each of the following items.
            both boxes are checked, the provision will be ineffective if set out later in the plan
                                                         .

                                                                  The plan
                        seeks to limit the amount of a secured claim, as set
                1.1     out in Part 3, Section 3.5, which may result in a               Included              Not Included
                        partial payment or no payment at all to the secured
                        creditor.
                                                The plan requests the
                1.2     avoidance of a judicial lien or nonpossessory,                  Included              Not Included
                        nonpurchase-money security interest as set out in
                        the Nonstandard Provisions Part 6.
                1.3                              he plan sets out                       Included              Not Included
                        Nonstandard Provision in Part 6.




GAMB Form 113
             Case 19-51105           Doc 3      Filed 06/12/19        Entered 06/12/19 14:46:45               Desc Main
                                                   Document           Page 2 of 6


                 Income status of debtor(s) as stated on Official form 122-C1

                      Check One:

                            The current monthly income of the debtor(s) is less than the applicable median income
                            specified in 11 U.S.C. §1325(b)(4)(A).

                            The current monthly income of the debtor(s) is not less than the applicable median income
                            specified in 11 U.S.C. §1325(b)(4)(A).


    Part 2: Plan Payments and Length of Plan


    2.1.                      The future earnings of the debtor(s) are submitted to the supervision and control of the Trustee
           and the debtor(s) (or the d                                   Trustee the sum of $ 530.00     monthly          . (If
           the payments change over time include the following.) These plan payments
                                          on                  .



    2.2.                          Additional    ayments of




    2. .               If the debtor (s ) current monthly income is less than the applicable median income
    specified in 11 U.S.C.§1325(b)(4)(A) the debtor(s) will make a minimum of 36 monthly payments.

           If the debtor (s ) current monthly income is not less than the applicable median income specified in
           11 U.S.C.§1325(b)(4)(A) the debtor(s) will make payments for a minimum of 57 months.


    Part 3: Treatment of Secured Claims


             From the payments so received, the Trustee shall make disbursements to allowed claims as follows:

    3.1.                             The monthly payments will be made on the following long-term debts
                                                      : (Payments which become due after the filing of the petition but before the
                month of the first payment designated here will be added to the pre-petition arrearage claim.)


                                                              MONTH OF FIRST                        MONTHLY
NAME OF CREDITOR                                                       UNDER PLAN                            AMOUNT




GAMB Form 113
             Case 19-51105        Doc 3       Filed 06/12/19         Entered 06/12/19 14:46:45                 Desc Main
                                                 Document            Page 3 of 6
      3.2.                      After confirmation, distributions will be made to cure arrearages on long term debts
                                                                          where the last payment is due after the last payment
                   under the plan. If no monthly payment is designated, the arrearage claims will be paid after the short term
                   secured debts listed in Section 3.3 and 3.5

                                              ESTIMATED INTEREST                                                              MONTHLY
                                              AMOUNT       RATE                                                               PAYMENT
NAME OF                                       DUE      (if applicable) COLLATERAL                                             IF ANY




      3.3                                                     The following claims are not subject to cram down because debts are
                   secured by a purchase money security interest in a vehicle for which the debt was incurred within 910 days of
                   filing the bankruptcy petition, or, if the collateral for the debt is any other thing of value, the debt was incurred
                   within 1 year of filing. See

                                                                                                                              MONTHLY
NAME OF                                                         RATE         COLLATERAL                                       PAYMENT
CHRYSLER CAPITAL                              $ 20,570.00       5.50         '18 KIA FORTE                                     $ 450.00




      3.4.                                                  Preconfirmation adequate protection payments will be made to the
                   following secured creditors and holders of executory contracts after the filing of a proof of claim by the
                   creditor. These payments will be applied to reduce the principal of the claim.
                                                                                                     ADEQUATE PROTECTION
NAME OF CREDITOR                                                                                             AMOUNT




      3.5                                                   After confirmation of the plan, the following secured creditors
                   who are subject to cramdown, with allowed claims will be paid as follows:

                   If the value is less than the amount due, the secured claim is modified to pay the value only as secured.
                   If the value is listed as $0.00 the creditor s allowed claim will be treated as unsecured.
                   If the value is greater than or equal to the allowed secured claim, the claim will be paid in full.



                                                                       INTEREST                        MONTHLY
 NAME OF                           AMOUNT               VALUE            RATE       COLLATERAL     PAYMENT AMOUNT
 TOTAL GYM                         $ 800.00            $850.00           5.50   EXERCISE EQUIPMENT   $ 25.00




  GAMB Form 113
              Case 19-51105           Doc 3      Filed 06/12/19 Entered 06/12/19 14:46:45 Desc Main
    3.6.
                                                    Document
                                          The following                 Page 4 ofto6the creditor. If the debtor(s) is surrendering the
                                                        collateral is surrendered
               collateral for a specific payment credit or in full satisfaction of the debt, a statement explaining the treatment should be
               indicated in Part 6 Nonstandard Provisions.




    NAME OF CREDITOR                                                           DESCRIPTION OF COLLATERAL




    3.7                                         The following debts will be paid directly by the debtor(s):

    NAME OF CREDITOR                                                            COLLATERAL




    3.8                                 The judicial liens or non-possessory, non-purchase security interests that are being avoided
                       are listed in Part 6 Nonstandard Provisions.


    Part 4: Treatment of Fees and Priority


    4.1.                    Attorney fees ordered pursuant to 11 U.S.C. § 507(a)(2) of $ 3,250.00                to be paid as follows:
           (SELECT ONE)

                             s




    4. .                                        The following domestic support obligations will be paid over the life of the plan as
           follows: These payments will be made simultaneously with payment of the secured debt to the extent funds are available
           and will include interest at the rate of           . (If this is left blank, no interest will be paid.)

    NAME OF CREDITOR                                                                                                  PAYMENT AMOUNT




GAMB Form 113
           Case 19-51105         Doc 3          Filed 06/12/19      Entered 06/12/19 14:46:45               Desc Main
                                                   Document         Page 5 of 6
    Part 5: Treatment of Non Priority Unsecured Claims



    5.1.                                 Debtor(s) will make payments that will meet all of the following parameters
                   (these are not cumulative debtor(s) will pay the highest of the three)

                   (a) Debtor(s) will pay all of the disposable income as shown on Form 22C of                     to the non-
                   priority unsecured creditors in order to be eligible for a discharge, unless debtor(s) include contrary
                   provisions in Part 6 Nonstandard Provisions along with sufficient legal reason justifying the excusal from
                   meeting this requirement.

                   (b) If the debtor(s) filed a Chapter 7 case, the priority and other unsecured creditors would receive
                                    . Debtor(s) will pay this amount to the priority and other unsecured creditors in
                   order to be eligible for discharge in this case.

                   (c) The debtor(s) will pay               to the general unsecured creditors to be distributed prorata.

    5.2.                                        General unsecured creditors whose claims are duly proven and
                   allowed will be paid (CHOOSE ONLY ONE)

                   (a)              dividend as long as this dividend exceeds the highest amount, if any, shown in paragraph
                   5.1(a), 5.1(b), or 5.1(c) and the debtor(s) makes payment for the applicable commitment period as indicated
                   in Part 2 Section 2.4.

                   (b) he debtor(s) anticipates unsecured creditors will receive a dividend of                  but will also pay the
                   highest amount shown in paragraph, 5.1(a), 5.1(b) or 5.1(c) above. All creditors should file claims in the event
                   priority and secured creditors do not file claims and funds become available for distribution.

                                                    The following unsecured claims are classified to be
    5.3.



   NAME OF CREDITOR




    5.4.                                                           The executory contracts and unexpired leases listed below
                   are assumed. All other executory and unexpired leases are rejected. If the debtor(s) wishes to cure a
                   default on a lease, an explanation of those payments should be included in Part 6 Nonstandard
                   Provisions.

NAME OF CREDITOR                                                           DESCRIPTION OF COLLATERAL
AARONS RENT TO OWN                                                         REFRIDGERATOR




GAMB Form 113                 / /1
             Case 19-51105             Doc 3     Filed 06/12/19          Entered 06/12/19 14:46:45               Desc Main
                                                    Document             Page 6 of 6
    5.5.                                         Unless otherwise ordered by the Court, all property of the estate, whether in the
                      possession of the Trustee or the debtor(s), remains property of the estate subject to the C
                                                   except as otherwise provided in Part 6 Nonstandard Provisions below. Property
                      of the estate not paid to the Trustee shall remain in the possession of the debtor(s). All property in the
                      possession and control of the debtor(s) at the time of confirmation shall be insured by the debtor(s). The
                      Chapter 13 Trustee will not and is not required to insure such property and has no liability for injury to any
                      person, damage or loss to any such property in possession and control of the debtor(s) or other property
                      affected by property in possession and control of the debtor(s).

    5.6.                                                           Notwithstanding the proposed treatment or classification of any
                      claim in the plan confirmed in this case, all lien avoidance actions or litigation involving the validity of liens
                      or preference actions will be reserved and can be pursued after confirmation of the plan. Successful lien
                      avoidance or preference action will be grounds for modification of the plan.


    Part 6: Nonstandard Provisions

                                       Under Bankruptcy ule 3015(c), all nonstandard provisions are required to be set forth
             below. These plan provisions will be effective only if the applicable box in Part 1 of this plan is checked
                                                                            .
           Debtors request employer payroll deduction.

           Within thirty (30) days of the discharge, CHRYSLER CAPITAL shall surrender the title to the vehicle listed in Part
           3 of the Plan to the debtor with their liens satisfied.




    Part 7: Signatures



    7.1.                              The debtor (s ) attorney (or debtor(s), if not represented by an attorney) certifies that all
                      provisions of this plan are identical to the Official form of the Middle District of Georgia except for language
                      contained in Part 6: Nonstandard Provisions.


   Debtors




   Signature of debtor                                            Date



   Signature of debtor                                            Date



   Debtor (s ) Attorney

    /s/ Alex D. Sanders                                           06/12/2019
   Signature of debtor (s ) attorney                              Date




GAMB Form 113                    / 1
